


Exhibit 10(e)(3)

 

AMENDED AND RESTATED

EMPLOYMENT CONTINUATION AGREEMENT

WITH EXECUTIVE OFFICER

 

This Amended and Restated Employment Continuation Agreement dated as of
November 3, 2008 (“Agreement”) is by and between Protective Life Corporation, a
Delaware corporation (the “Company”), and
                                               (“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company has determined that Executive holds a position that is
critical to the Company;

 

WHEREAS, the Company believes that, if it is confronted with a situation that
could result in a change in ownership or control of the Company, continuity of
management will be essential to its ability to evaluate and respond to such
situation in the best interests of shareholders;

 

WHEREAS, the Company understands that any such situation could be a distraction
to Executive, to the detriment of the Company and its shareholders;

 

WHEREAS, the Company desires to assure itself of Executive’s services during the
period in which it is confronting such a situation, and to provide Executive
with certain financial assurances to enable Executive to perform his or her
responsibilities without undue distraction and without bias due to Executive’s
personal circumstances; and

 

WHEREAS, to achieve these objectives, the Company and Executive have previously
entered into an Employment Continuation Agreement (the “Prior Agreement”) which
provided the Company and Executive with certain rights and obligations upon the
occurrence of a Change of Control (as defined in Section 2);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and Executive hereby amend and restate the Prior
Agreement to bring it into compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and to make certain
other changes (as so amended and restated, the “Agreement”) as follows:

 

1.               Effective Date.  The effective date of this Agreement (the
“Effective Date”) shall be the date on which a Change of Control occurs during
the term of this Agreement (as provided in Section 12(c)); provided that
(i) anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if Executive’s employment with the Company is terminated
before the date on which the Change of Control occurs, and if it is reasonably
demonstrated by Executive that such termination of employment (A) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control, or (B) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately before such termination of employment, and
(ii) except as provided in clause (i) above, if

 

--------------------------------------------------------------------------------


 

Executive is not employed by the Company on the date on which a Change of
Control occurs, this Agreement shall be void and without effect.

 

2.               Definition of Change of Control.  Subject to the provisions of
Code Section 409A, a “Change of Control” shall occur when (i) any one person (or
more than one person acting as a group (as provided in Code Section 409A)) (such
person or group, an “Acquiring Person”) acquires ownership of the Company’s
stock that, together with stock previously held by the Acquiring Person,
constitutes more than 50% of the total fair market value or more than 50% of the
total voting power of the Company, or (ii) a majority of the members of the
Board is replaced during any 12-month period by directors whose appointment or
election was not endorsed by a majority of the members of the Board before the
date of the appointment or election, or (iii) an Acquiring Person acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Acquiring Person) assets from the Company that have a total
gross fair market value equal to or more than 80% of the total gross fair market
value of the Company’s assets immediately before such acquisition or
acquisitions, or (iv) (except for purposes of Section 1) any other event or
transaction occurs that is declared by resolution of the Board to constitute a
Change in Control for purposes of this Agreement .

 

3.               Employment Period.  Subject to Section 6, the Company agrees to
continue Executive in its employ, and Executive agrees to remain in the employ
of the Company, for the period (the “Employment Period”) commencing on the
Effective Date and ending on the second anniversary of the Effective Date.

 

4.               Position and Duties.  (a)  No Reduction in Position.  During
the Employment Period, Executive’s position (including titles), authority and
responsibilities shall be at least commensurate with those held, exercised and
assigned immediately before the Effective Date.  Executive’s services shall be
performed at the location where Executive was employed immediately before the
Effective Date.

 

(b)         Business Time.  From and after the Effective Date, Executive agrees
to devote Executive’s full attention during normal business hours to the
business and affairs of the Company and to perform faithfully and efficiently
the responsibilities assigned to Executive to the extent necessary to discharge
such responsibilities, except for periods of vacation, sick leave and other
leave to which Executive is entitled. Executive’s continuing to serve on any
boards and committees on which Executive is serving or with which Executive is
otherwise associated immediately before the Effective Date shall not be deemed
to interfere with the performance of Executive’s services for the Company.

 

5.               Compensation.  (a) Base Salary.  During the Employment Period,
Executive shall receive a base salary at a monthly rate at least equal to the
monthly base salary paid to Executive by the Company immediately before the
Effective Date.  The base salary shall be reviewed at least once each year after
the Effective Date, and may be increased (but not decreased) at any time and
from time to time by action of the Board of Directors or any committee thereof
or any individual having authority to take such action in accordance with the
Company’s regular practices. Executive’s base salary, as it may be increased
from time to time, shall hereafter be referred to as “Base Salary”.  Neither the
Base Salary nor any increase

 

2

--------------------------------------------------------------------------------


 

in Base Salary after the Effective Date shall limit or reduce any other
obligation of the Company hereunder.

 

(b)         Annual Bonus and Incentive Compensation.  During the Employment
Period, in addition to the Base Salary, for each fiscal year of the Company
ending during the Employment Period, Executive shall be entitled to receive an
(i) annual bonus which is at least equal to the greater of (A) the highest
annual bonus, including any bonus provided under the Company’s Annual Incentive
Plan (“AIP”), that had been payable to Executive in respect of either of the two
fiscal years ended immediately before the Effective Date or (B) the amount that
would have been payable to Executive as a target bonus under any bonus program
in which Executive participated (including the AIP) for the year in which the
Effective Date occurs and (ii) long-term incentive compensation opportunities on
terms and conditions no less favorable to Executive than those applicable to
Executive before the Effective Date.  Any amount payable hereunder as an annual
bonus shall be paid later than March 15 of the year following the year for which
the amount is payable, unless electively deferred by Executive pursuant to any
deferral programs or arrangements that the Company may make available to
Executive.

 

(c)          Benefit Plans.  During the Employment Period, Executive (and, to
the extent applicable, Executive’s dependents) shall be entitled to participate
in or be covered under all pension, retirement, deferred compensation, savings,
medical, dental, health, disability, group life, accidental death and travel
accident insurance plans at a level that is commensurate with Executive’s
participation in such plans immediately before the Effective Date or, if more
favorable to Executive, at the level made available to Executive or other
similarly situated employees at any time thereafter.  Executive shall also be
entitled to receive such perquisites as were generally provided to Executive in
accordance with the Company’s policies and practices immediately before the
Effective Date.

 

(d)         Expenses.  During the Employment Period, Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the policies and procedures of the Company as in
effect immediately before the Effective Date.  Notwithstanding the foregoing,
the Company may apply the policies and procedures in effect after the Effective
Date to Executive, if such policies and procedures are more favorable to
Executive than those in effect immediately before the Effective Date.

 

(e)          Indemnification.  During and after the Employment Period, the
Company shall indemnify Executive and hold Executive harmless from and against
any claim, loss or cause of action arising from or out of or related in any way
to Executive’s performance as an officer, director or employee of the Company or
any of its subsidiaries or in any other capacity, including any fiduciary
capacity, in which Executive serves at the request of the Company to the maximum
extent permitted by applicable law and the Company’s Certificate of
Incorporation and By-Laws (the “Governing Documents”); provided that in no event
shall the protection afforded to Executive hereunder be less than that afforded
under the Governing Documents as in effect immediately before the Effective
Date.

 

                                                6.               Termination of
Employment.  (a)  Death or Disability.  Executive’s employment shall
automatically terminate upon Executive’s death or termination of employment due
to Disability (as defined below) during the Employment Period. For purposes of
this Agreement,

 

3

--------------------------------------------------------------------------------


 

“Disability” shall mean Executive’s inability to perform the duties of
Executive’s position, as determined in accordance with the policies and
procedures applicable with respect to the Company’s long-term disability plan as
in effect immediately before the Effective Date.

 

(b)         Voluntary Termination.  Anything in this Agreement to the contrary
notwithstanding, Executive may, upon not less than 10 days’ written notice to
the Company, voluntarily terminate employment for any reason (including early
retirement under the terms of any of the Company’s retirement plans as in effect
from time to time) during the Employment Period; provided that any termination
of employment by Executive pursuant to Section 6(d) on account of Good Reason
(as defined therein) shall not be treated as a voluntary termination under this
Section 6(b).

 

(c)          Cause.  The Company may terminate Executive’s employment for Cause.
 For purposes of this Agreement, “Cause” shall mean (i) Executive’s conviction
or plea of nolo contendere to a felony; (ii) an act or acts of extreme
dishonesty or gross misconduct on Executive’s part which result or are intended
to result in material damage to the Company’s business or reputation; or
(iii) repeated material violations by Executive of Executive’s obligations under
Section 4, which violations are demonstrably willful and deliberate on
Executive’s part and which result in material damage to the Company’s business
or reputation.

 

(d)         Good Reason.  Executive may terminate employment for Good Reason. 
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, without the express written consent of Executive, after the
Effective Date:

 

(i)  (A) the assignment to Executive of any duties inconsistent in any material
adverse respect with Executive’s position (including titles), authority or
responsibilities as contemplated by Section 4, or (B) any other material adverse
change in such position (including titles), authority or responsibilities;

 

(ii)  any failure by the Company to comply with any of the provisions of
Section 5, other than an insubstantial or inadvertent failure remedied by the
Company promptly after receipt of notice thereof given by Executive;

 

(iii)  the Company’s requiring Executive to be based at any office or location
more than 20 miles from that location at which Executive performed services
specified under the provisions of Section 4 immediately before the Change of
Control, except for travel reasonably required in the performance of Executive’s
responsibilities; or

 

(iv) any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 11(b).

 

In no event shall the mere occurrence of a Change of Control, absent any further
impact on Executive, be deemed to constitute Good Reason.

 

(e)          Notice of Termination.  Any termination of Executive’s employment
by the Company for Cause or by Executive for Good Reason shall be communicated
by Notice of Termination to the other party hereto given in accordance with
Section 12(e).  For purposes of

 

4

--------------------------------------------------------------------------------


 

this Agreement, a “Notice of Termination” shall mean a written notice given, in
the case of a termination for Cause, within 10 business days of the Company’s
having actual knowledge of the events giving rise to such termination, and in
the case of a termination for Good Reason, within 180 days of Executive’s having
actual knowledge of the events giving rise to such termination, and which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, and (iii) if the termination date is other than the date of receipt
of such notice, specifies the termination date of this Agreement (which date
shall be not more than 15 days after the giving of such notice).  The failure by
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.

 

(f)            Date of Termination.  For purposes of this Agreement, the term
“Date of Termination” shall mean (i) in the case of a termination of employment
for which a Notice of Termination is required, the date of receipt of such
Notice of Termination or, if later, the date specified therein, and (ii) in all
other cases, the actual date on which Executive’s employment terminates during
the Employment Period.

 

7.               Obligations of the Company upon Termination.  (a)  Death or
Disability.  If Executive’s employment is terminated during the Employment
Period by reason of Executive’s death or Disability, this Agreement shall
terminate without further obligations to Executive or Executive’s legal
representatives under this Agreement other than those obligations accrued
hereunder at the Date of Termination, and the Company shall pay to Executive (or
Executive’s beneficiary or estate) (i) Executive’s full Base Salary through the
Date of Termination (the “Earned Salary”), (ii) any vested amounts or benefits
owing to Executive under the Company’s otherwise applicable employee benefit
plans and programs, including any compensation previously deferred by Executive
(together with any accrued earnings thereon) and not yet paid by the Company and
any accrued vacation pay not yet paid by the Company (the “Accrued
Obligations”), and (iii) any other benefits payable due to Executive’s death or
Disability under the Company’s plans, policies, programs or arrangements (the
“Additional Benefits”).

 

Any Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 10 business days (or at such earlier date
required by law), following the Date of Termination.  Accrued Obligations and
Additional Benefits shall be paid in accordance with the terms of the applicable
plan, policy, program or arrangement.

 

(b)         Cause and Voluntary Termination.  If, during the Employment Period,
Executive’s employment is terminated for Cause or voluntarily terminated by
Executive (other than on account of Good Reason following a Change of Control)
in accordance with Section 6(b), the Company shall pay Executive (i) the Earned
Salary in cash in a single lump sum as soon as practicable, but in no event more
than 10 business days (or such earlier date required by law), following the Date
of Termination, and (ii) the Accrued Obligations in accordance with the terms of
the applicable plan, policy, program or arrangement.

 

5

--------------------------------------------------------------------------------


 

(c)          Termination by the Company other than for Cause and Good Reason
Termination by Executive.

 

(i)                           Lump Sum Payments.  If either (a) the Company
terminates Executive’s employment other than for Cause during the Employment
Period or (b) Executive terminates employment for Good Reason at any time during
the Employment Period, then the Company shall pay to Executive the following
amounts:

 

(A)      Executive’s Earned Salary;

 

(B)        a cash amount (the “Severance Amount”) equal to three (3) times the
sum of

 

(1)  Executive’s annual Base Salary; and

 

(2)  the greater of (i) the average of the bonus amount payable (including any
amounts payable under the AIP) to Executive (including any amounts the receipt
of which Executive elected to defer) with respect to the three fiscal years of
the Company (or, if fewer, the number of such fiscal years in which Executive
was an employee of the Company or its affiliates) immediately before the Change
in Control (including, for this purpose, any AIP Payout (as defined in
Section 7(c)(i)(C)) or (ii) the average of the bonus amount payable (including
any amounts payable under the AIP) to Executive (including any amounts the
receipt of which Executive elected to defer) with respect to the three fiscal
years of the Company (or, if fewer, the number of such fiscal years in which
Executive was an employee of the Company or its affiliates) immediately before
the Date of Termination (including, for this purpose, any AIP Payout); and

 

(3)  the amount determined by dividing (i) the sum of the Grant Values (as
defined below) for the Regular Grants (as defined below) made in the calendar
year in which the Change of Control occurred and in the previous two calendar
years (or, if the Change of Control occurred in a calendar year in which
Executive and other similarly-situated senior executives have not received a
Regular Grant, the Regular Grants made in the three calendar years preceding the
calendar year in which the Change of Control occurred); provided that any
calendar year in which Executive was not an employee of the Company or its
affiliates shall be disregarded, by (ii) the number of calendar years taken into
account pursuant to clause (i) above.  A Regular Grant shall mean any grant or
award of performance shares, stock appreciation rights, restricted stock, stock
options or other long-term stock-based incentives; provided that any “special”
or “one-time” grant or award (as determined by the Committee) shall not be
deemed a Regular Grant.  The Grant Value of any Regular Grant means (a) the
value of each such Regular Grant as of the date of grant (as determined or
approved by the Committee), or (b) if no such value has been

 

6

--------------------------------------------------------------------------------


 

established by the Committee, the value of each such Regular Grant as of the
date of grant as determined by application of the Black-Scholes pricing model or
such valuation methodology as may have been regularly used by the Company or its
independent compensation consultant before the Change of Control. 
Notwithstanding the foregoing, (a) the Grant Value of Executive’s Regular Grants
in 2006 shall be $              ; (b) the Grant Value of Executive’s Regular
Grants in 2007 shall be $                ; and (c) the Grant Value of
Executive’s Regular Grants in 2008 shall be $                .

 

(C)  if Executive has an annual cash bonus opportunity (including a cash bonus 
opportunity under the AIP) outstanding and unpaid as of the Date of Termination,
a cash payment (the “AIP Payout”) equal to (1) if the Date of Termination is
before December 31 of the fiscal year of the Company to which such bonus
opportunity relates, an amount equal to Executive’s target bonus opportunity
under such bonus plan for such fiscal year, and (2) if the Date of Termination
is on or after December 31 of the fiscal year of the Company to which such bonus
opportunity relates, an amount equal to the amount Executive would have received
under such bonus plan for such fiscal year based on actual achievement of the
performance goals with respect thereto (assuming, for this purpose, that all
subjective performance measures are achieved at a level equal to the greater of
the level determined by the Company pursuant to the terms of such bonus plan and
100%).  Payment of the AIP Payout shall be in lieu of payment of any annual cash
bonus opportunity otherwise due and payable with respect to the fiscal year of
the Company referred to in this Section 7(c)(i)(C).

 

(D)       the Accrued Obligations.

 

Subject to Section 7(f), the Earned Salary and Severance Amount shall be paid in
cash in a single lump sum as soon as practicable, but in no event more than 10
business days (or such earlier date required by law), following the Date of
Termination.  Subject to Section 7(f), the AIP Payout shall be paid in cash in a
single lump sum (a) if payable under Section 7(c)(i)(C)(1), as soon as
practicable, but in no event more than 10 business days (or such earlier date
required by law), following the Date of Termination, and (b) if payable under
Section 7(c)(i)(C)(2), as soon as practicable, but in no event later than the
earlier of (i) 30 business days (or such earlier date required by law) following
the Date of Termination and (ii) March 15 of the year following the calendar
year for which the AIP Payout is payable.  Accrued Obligations shall be paid in
accordance with the terms of the applicable plan, policy, program or
arrangement.

 

(ii)                        Supplemental Retirement Payment.  If Executive is
entitled to receive the Severance Amount described in Section 7(c)(i), Executive
shall be entitled to receive a supplemental retirement payment, payable in a
cash lump sum, equal in value to the actuarial equivalent (as defined below) of
(A) the monthly benefit payable to Executive (expressed as a life annuity
payable commencing at the later of the Date of Termination and age 65)
determined by adding three years to

 

7

--------------------------------------------------------------------------------


 

Executive’s credited service as determined at Executive’s Date of Termination
under the terms of Company’s qualified defined benefit pension plan and
supplemental or excess pension plan (collectively, the “Pension Plans”) as in
effect immediately before the Change in Control (subject to any maximum on
credited service set forth in the Pension Plans), minus (B) the monthly benefit
payable to Executive (expressed as a life annuity payable commencing at the
later of the Date of Termination and age 65) determined pursuant to the terms of
all defined benefit pension plans (including the Pension Plans), active or
frozen, in which Executive is a participant at Executive’s Date of Termination
if such plans are sponsored by the Company or its successors or affiliates.

 

For purposes of this Agreement, “actuarial equivalent” shall mean a benefit
actuarially equal in value to the value of a given benefit in a given form or
schedule, based upon (1) the mortality table or tables (including any set backs
of ages) used to calculate actuarial equivalents under the Pension Plans as of
the date on which an actuarial equivalent is being determined under this
Agreement and (2) an interest rate equal to the sum of (A) the yield on U.S.
10-year Treasury Notes at constant maturity as most recently published by the
Federal Reserve Bank of New York before Executive’s Date of Termination;
provided, however, that if such yield has not been so published within 90 days
before Executive’s Date of Termination, the interest rate shall be the yield on
substantially similar securities on the business day before Executive’s Date of
Termination as determined by Regions Bank N.A. upon the request of either the
Company or Executive, plus (B) .75%.

 

For purposes of making the foregoing determinations, at the request of Executive
in writing within 5 days of Executive’s receipt of Notice of Termination or
Executive’s Date of Termination, but in either event at the Company’s expense,
the independent pension consultants most recently used by the Company in
connection with its qualified pension plan before the Change in Control shall be
engaged and shall certify the benefits due to Executive under this
Section 7(c)(ii) in writing within 30 days after the Date of Termination.  In
any event, the supplemental retirement payment shall be paid to Executive
(subject to Section 7(f)) no later than 45 days after the Date of Termination. 
If the amount to be offset under clause (B) of the first paragraph of this
Section 7(c)(ii) has not been determined within 30 days after the Date of
Termination, no such offset shall be permitted.

 

(iii)                     Continuation of Benefits. If Executive is entitled to
receive the Severance Amount described in Section 7(c)(i), Executive (and, to
the extent applicable, Executive’s dependents) shall be entitled, after the Date
of Termination and until the earlier of (A) the second anniversary of the Date
of Termination (the “End Date”) or (B) the date Executive becomes eligible for
comparable benefits under a similar plan, policy or program of a subsequent
employer, to continue participation in all of the Company’s employee welfare
benefit plans including the Company’s hospital, medical, accident, disability,
and life insurance plans (the “Benefit Plans”) as were generally provided to
Executive in accordance with the Company’s policies and practices immediately
before the Effective Date.  To the

 

8

--------------------------------------------------------------------------------


 

extent any such benefits cannot be provided under the terms of the applicable
plan, policy or program, the Company shall pay Executive an amount equal to the
cost to the Company of providing such coverage at the same time as the Severance
Amount is payable to Executive.  Executive’s participation in the Benefit Plans
will be on the same terms and conditions that would have applied had Executive
continued to be employed by the Company through the End Date.  To the extent any
Benefit Plan is a self-insured group health or dental benefit plan, then in
addition to any other limitation provided hereunder, the period of coverage
provided by this Section 7(c)(iii) under such self-insured group health or
dental benefit plan shall not exceed the period of time during which Executive
would be entitled to receive continuation coverage under Code Section 4980B
(“COBRA”) if Executive had elected such coverage and paid the premiums required
by COBRA.  To the extent that immediately preceding sentence applies, the
Company shall pay Executive an amount equal to the cost of such COBRA
continuation coverage for a period equal to the excess of (i) 24 months minus
(ii) the number of months of COBRA coverage initially available to Executive, as
determined in good faith by the Company, at the same time as the Severance
Amount is payable to Executive.

 

(d)         Discharge of the Company’s Obligations.  Except as expressly
provided in the last sentence of this Section 7(d), the amounts payable to
Executive pursuant to this Section 7 (whether or not reduced pursuant to
Section 7(e)) following termination of Executive’s employment shall be in full
and complete satisfaction of Executive’s rights under this Agreement and any
other claims Executive may have in respect of employment by the Company or any
of its subsidiaries.  Such amounts shall constitute liquidated damages with
respect to any and all such rights and claims and, upon Executive’s receipt of
such amounts, the Company shall be released and discharged from any and all
liability to Executive in connection with this Agreement or otherwise in
connection with Executive’s employment with the Company and its subsidiaries. 
Nothing in this Section 7(d) shall be construed to release the Company from its
commitment to indemnify Executive and hold Executive harmless as provided in
Section 5(e).

 

(e)          Certain Further Payments by the Company.

 

(i)  If any amount or benefit paid or distributed to Executive pursuant to this
Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Executive by the Company or any affiliated company (including any
distribution or payment made pursuant to the terms of the Company’s compensation
plans or arrangements) (collectively, the “Covered Payments”) are or become
subject to the tax (the “Excise Tax”) imposed under Code Section 4999 or any
similar tax that may hereafter be imposed, the Company shall pay to Executive at
the time specified in Section 7(e)(v) an additional amount (the “Tax
Reimbursement Payment”) such that the net amount retained by Executive with
respect to such Covered Payments, after deduction of any Excise Tax on the
Covered Payments and any Federal, state and local income or employment tax and
Excise Tax on the Tax Reimbursement Payment provided for by this Section 7(e),
but before deduction for any Federal, state or local income or employment tax

 

9

--------------------------------------------------------------------------------


 

withholding on such Covered Payments, shall be equal to the amount of the
Covered Payments.

 

(ii)  For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) such Covered
Payments will be treated as “parachute payments” within the meaning of Code
Section 280G, and as all “parachute payments” in excess of the “base amount” (as
defined under Code Section 280G(b)(3)) shall be treated as subject to the Excise
Tax, unless, and except to the extent that, in the good faith judgment of the
Company’s independent certified public accountants appointed before the
Effective Date or tax counsel selected by such accountants (collectively, the
“Accountants”), the Company has a reasonable basis to conclude that such Covered
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for personal services actually rendered
(within the meaning of Code Section 280G(b)(4)(B)) in excess of the “base
amount,” or such “parachute payments” are otherwise not subject to such Excise
Tax, and (B) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Code Section 280G.

 

(iii)  For purposes of determining the amount of the Tax Reimbursement Payment,
Executive shall be deemed to pay: (A) Federal income taxes at the highest
applicable marginal rate of Federal income taxation for the calendar year in
which the Tax Reimbursement Payment is to be made, and (B) any applicable state
and local income taxes at the highest applicable marginal rate of taxation for
the calendar year in which the Tax Reimbursement Payment is to be made, net of
the maximum reduction in Federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year.

 

(iv)  If the Excise Tax is subsequently determined by the Accountants or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
be less than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, Executive shall repay to the Company, at the time
that the amount of such reduction in the Excise Tax is finally determined, the
portion of such prior Tax Reimbursement Payment that would not have been paid if
such Excise Tax had been applied in initially calculating such Tax Reimbursement
Payment, plus interest on the amount of such repayment at the rate provided in
Code Section 1274(b)(2)(B).  Notwithstanding the foregoing, if any portion of
the Tax Reimbursement Payment to be refunded to the Company has been paid to any
Federal, state or local tax authority, repayment thereof shall not be required
until actual refund or credit of such portion has been made to Executive, and
interest payable to the Company shall not exceed interest received or credited
to Executive by such tax authority for the period it held such portion. 
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expenses thereof) if Executive’s good
faith claim for refund or credit is denied.

 

10

--------------------------------------------------------------------------------

 

If the Excise Tax is later determined by the Accountants or pursuant to any
proceeding or negotiations with the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Tax Reimbursement Payment is
made (including by reason of any payment the existence or amount of which cannot
be determined at the time of the Tax Reimbursement Payment), the Company shall
make an additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalty payable with respect to such excess) at the time that the
amount of such excess is finally determined but in no event later than
December 31 of the year following the calendar year in which such excess is paid
by Executive.

 

(v)  The Tax Reimbursement Payment (or portion thereof) provided for in
Section 7(e)(i) shall be paid to Executive not later than 10 business days
following the payment of the Covered Payments; provided, however, that if the
amount of such Tax Reimbursement Payment (or portion thereof) cannot be finally
determined on or before the date on which payment is due, the Company shall pay
to Executive by such date an amount estimated in good faith by the Accountants
to be the minimum amount of such Tax Reimbursement Payment and shall pay the
remainder of such Tax Reimbursement Payment (together with interest at the rate
provided in Code Section 1274(b)(2)(B)) as soon as the amount thereof can be
determined, but in no event later than 45 calendar days after payment of the
related Covered Payment.  If the amount of the estimated Tax Reimbursement
Payment exceeds the amount subsequently determined to have been due, such excess
shall constitute a loan by the Company to Executive, payable on the fifth
business day after written demand by the Company for payment (together with
interest at the rate provided in Code Section 1274(b)(2)(B)).

 

(f)          Delay of Payments.  Any provision of this Agreement to the contrary
notwithstanding and subject to Code Section 409A, if Executive is a Specified
Employee (as defined below), any payments due under this Agreement to Executive
that are treated as deferred compensation for purposes of Code Section 409A
(such as the Severance Amount) and that are payable on account of a termination
of employment shall be made on the later to occur of the time otherwise
specified in this Section 7 and the first business day after the date that is
six months after Executive’s Date of Termination (or, if earlier, within 15
business days after the date of death of Executive). Executive will be a
Specified Employee if, with respect to April 1 of each calendar year (beginning
April 1, 2005) and for the 12-month period thereafter, Executive meets the
definition of “key employee” of the Company under Code Section 416(i) (without
regard to Code Section 416(i)(5)) at any time during the preceding calendar
year, all as provided in Code Section 409A.

 

8.             Non-exclusivity of Rights.  Except as expressly provided herein,
nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its affiliated companies and for which
Executive may qualify, or limit or otherwise prejudice such rights as Executive
may have under any other agreements with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan or program of the Company or any of its
affiliated companies at or

 

11

--------------------------------------------------------------------------------


 

subsequent to the Date of Termination shall be payable in accordance with such
plan or program.

 

9.             Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others whether by reason of the subsequent employment of
Executive or otherwise.

 

10.       Legal Fees and Expenses.  If Executive asserts any claim in any
contest (whether initiated by Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Agreement, the Company
shall pay Executive’s legal expenses (or cause such expenses to be paid) in
accordance with Section 12(j) of this Agreement, including Executive’s
reasonable attorney’s fees, on a quarterly basis, upon presentation of proof of
such expenses; provided that Executive shall reimburse the Company for such
amounts, plus simple interest thereon at the 90-day United States Treasury Bill
rate as in effect from time to time, compounded annually, if Executive shall not
prevail, in whole or in part, as to any material issue as to the validity,
enforceability or interpretation of any provision of this Agreement.

 

11.       Successors.  (a)  This Agreement is personal to Executive and, without
the prior written consent of the Company, shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors.  The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

 

12.       Miscellaneous.  (a)  Applicable Law; Interpretation.  This Agreement
shall be governed by and construed and conferred in accordance with the laws of
the State of Delaware applied without reference to principles of conflict of
laws.  If any provision of this Agreement is invalid or unenforceable, the
validity and enforceability of the remaining provisions hereof shall not be
affected.  The masculine shall include the feminine (and vice versa), the single
shall include the plural (and vice versa), and the words “include” and
“including” shall be deemed to be followed by the phrase “without limitation”
unless the context clearly requires otherwise.  This Agreement may be executed
by manual or facsimile signature.  The headings in this Agreement are solely for
convenience and shall not affect the meaning or interpretation of this
Agreement.

 

(b)   Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be resolved by binding arbitration.  The arbitration
shall be held at a site selected by the arbitrators and except to the extent
inconsistent with this Agreement, shall be conducted in accordance with the
Expedited Employment Arbitration Rules of the American

 

12

--------------------------------------------------------------------------------


 

Arbitration Association then in effect at the time of the arbitration, and
otherwise in accordance with principles which would be applied by a court of law
or equity.  The arbitrator shall be acceptable to both the Company and
Executive.  If the parties cannot agree on an acceptable arbitrator, the dispute
shall be heard by a panel of three arbitrators, one appointed by each of the
parties and the third appointed by the other two arbitrators.

 

(c)   Agreement Term, Termination and Amendment.  The initial term of this
Agreement shall begin on the date hereof and shall terminate on May 1, 2012.  On
each May 1 beginning May 1, 2009, the term of this Agreement shall automatically
extend by one year unless at least 30 days prior to such May 1 the Board of
Directors of the Company determines, and the Company so notifies Executive, that
there will be no such extension.  The determination made by the Board of
Directors as set forth in the preceding sentence shall not be effective if it is
reasonably demonstrated by Executive that such determination (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control, or (ii) otherwise arose in connection with or anticipation of
a Change of Control.  This Agreement may be amended or modified only by a
written agreement signed by the parties hereto or by their respective successors
and legal representatives.

 

(d)   Entire Agreement. This Agreement shall constitute the entire agreement
between the parties hereto with respect to the matters referred to herein and,
without limiting the generality of the foregoing, any Employment Continuation
Agreement executed between the Company and Executive before the date of this
Agreement is hereby terminated.  There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein.  Executive is entering into this Agreement of
Executive’s own free will and accord, and with no duress, has read this
Agreement, and understands it and its legal consequences.

 

(e)   Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

 

at the home address of Executive as set forth in the records of the Company

 

 

 

If to the Company:

 

Protective Life Corporation

 

 

2801 Highway 280 South

 

 

Birmingham, Alabama  35223

 

 

Attn: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

(f)   Confidentiality.  Executive agrees to keep the terms of this Agreement
confidential and agrees not to voluntarily disclose any information concerning
this Agreement to anyone except Executive’s spouse, parents, legal counsel or
accountant and provided that they (each and all) agree at Executive’s risk to
keep such information confidential and not disclose it to others; provided that
this nondisclosure provision does not prohibit disclosure (1) at the

 

13

--------------------------------------------------------------------------------


 

direction or with the consent of the President or an Executive Vice President of
the Company, (2) to tax agencies, (3) as required by law or court order, or
(4) as may be necessary to enforce Executive’s rights under this Agreement.

 

(g)   Tax Withholding.  The Company may withhold from any amounts payable under
this Agreement such Federal, state, local, or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(h) Waivers.  The failure of Executive or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, including the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or of any other provision or right of this
Agreement.

 

(i)   Employment at Will.  Executive and the Company acknowledge that, except as
may otherwise be provided under any other written agreement between Executive
and the Company, the employment of Executive by the Company is “at will” and,
subject to Section 1, Executive’s employment may be terminated by either
Executive or the Company at any time prior to the Effective Date, in which case
Executive shall have no further rights under this Agreement.

 

(j)   Reimbursement of Expenses.  Except as permitted by Code Section 409A,
(i) the right to reimbursement of expenses under this Agreement shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement under this Agreement provided during any
taxable year shall not affect the expenses eligible for reimbursement to be
provided in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(k)   Termination of Employment.  For all purposes of this Agreement, Executive
shall not have “termination of employment” (and corollary terms) from the
Company unless and until Executive has a “separation from service” (as
determined under Code Section 409A as uniformly applied in accordance with such
rules as shall be established from time to time by the Company).

 

(l)   Amendment to LTIP.  Executive hereby agrees to the terms of the Company’s
Long-Term Incentive Plan as amended and restated as of December 31, 2008 (the
“Amended LTIP”) and to the application of terms of the Amended LTIP to any
awards previously granted to Executive.

 

[This Agreement is continued and signed on the following page.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the day and year first above written.

 

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

John D. Johns

 

 

Title:

Chairman of the Board, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

15

--------------------------------------------------------------------------------
